Citation Nr: 0718255	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  05-09 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran is competent to handle disbursement of 
Department of Veterans Affairs benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


REMAND

The veteran served on active duty from April 1967 to July 
1969.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The RO has determined that the veteran is not competent to 
manage his VA benefits because he has a pathological gambling 
addiction.  For VA purposes, a mentally incompetent person is 
one who, because of injury or disease, lacks the mental 
capacity to contract or to manage his affairs, including the 
disbursement of funds without limitation.  38 C.F.R. § 
3.353(a).  However, the criteria governing a determination of 
competency of a veteran present a high evidentiary hurdle, 
and VA bears that burden.  The regulations state that there 
is a presumption in favor of competency.  Where reasonable 
doubt arises regarding a beneficiary's mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation, such doubt will be resolved in 
favor of competency.  38 C.F.R. § 3.353(d) (2006).  Unless 
the medical evidence is clear, convincing and leaves no doubt 
as to the person's incompetency, the rating agency will not 
make a determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  38 C.F.R. § 3.353(c) (2006).  

In this case, the veteran has not been examined for the 
specific purpose of determining whether he is competent to 
receive disbursement of his VA benefits.  A VA social work 
intern said, in April 2004, that the veteran's gambling 
addiction "has resulted in domestic problems including [his] 
being kicked out of his home by his wife" and that the 
veteran is "unable to provide shelter or food for himself 
even though his income is sufficient."  In April 2004, a VA 
psychiatrist said, based on the veteran's report that he 
spends about $1000 a month on lottery tickets and has gambled 
away several hundred thousand dollars over the years: "If it 
is indeed true that [the veteran] spends $1,000 per month on 
lottery tickets and that he has lost > $300,000 total on 
gambling, then he probably needs to have a fiduciary 
appointed to manage his VA SC funds."  VA outpatient 
clinical records dated in late 2004 reflect similar reports 
of history.  In October 2004, the veteran said that he is not 
gambling because he does not have the money to do so, not 
because he has begun to rehabilitate himself from his 
gambling addiction, and wants VA to arrange for him to 
receive VA or private gambling addiction recovery or 
rehabilitation.  He disagrees with the RO's competency 
determination and contends that VA has "misquoted" and 
"misjudged" him.

The VA psychiatrist said that the veteran "probably" needs 
a fiduciary to manage his funds.  The VA social work intern 
said that the veteran "appears to be in need of a 
fiduciary."  The Board concludes that the veteran should be 
examined for the specific purpose of determining whether he 
is competent to receive his VA benefits.             

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions.  VA will notify the veteran if further action is 
required.

1.  Arrange for the veteran to undergo an 
examination to determine whether there is 
clear, convincing evidentiary basis that 
leaves no doubt as to the veteran's 
incompetency to manage VA benefits.  The 
examiner should consider the veteran's 
medical history as documented in the 
claims file and history as reported during 
the examination in making this 
determination and should explicitly state 
whether the findings support a conclusion 
that there is clear and convincing 
evidence that he is or is not competent to 
manage his VA benefits.

2.  After completing the above, 
readjudicate the issue of competency.  If 
it is determined that the veteran is 
incompetent to manage his VA funds, then 
issue a Supplemental Statement of the Case 
and afford the veteran and his 
representative an opportunity to respond 
to it.  Then, if in order, return the 
appeal to the Board for further review.  

The veteran is advised that the failure to appear for a VA 
medical examination, if scheduled, could result in an adverse 
decision in his appeal, unless good cause is shown.  
38 C.F.R. § 3.655 (2006).  He has the right to submit 
additional evidence and argument on the matter remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled expeditiously.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



